Citation Nr: 1004351	
Decision Date: 01/28/10    Archive Date: 02/16/10

DOCKET NO.  07-10 322	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to a rating in excess of 30 percent for anxiety 
reaction with posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Attorney Michael W. Zimecki


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel

INTRODUCTION

The Veteran served on active duty from October 1948 to 
October 1951.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2006 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio.  [Due to the location of the Veteran's 
residence, the jurisdiction of his appeal remains with the 
RO in Pittsburgh, Pennsylvania.]  

In December 2009, the Veteran testified at a video-
conference hearing conducted before the undersigned Acting 
Veterans Law Judge (VLJ).  At that time, it was agreed that 
the record would be held open for 30 days to allow the 
Veteran time to submit additional evidence.  Several weeks 
later in January 2010, the Veteran's attorney submitted 
additional evidence with a waiver of consideration of such 
evidence by the agency of original jurisdiction.  See 38 
C.F.R. § 20.1304 (2009).  

Please note that this appeal has been advanced on the 
Board's docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
38 U.S.C.A. § 7107(a)(2) (West 2002).

For the reasons set forth below, this appeal is being 
REMANDED to the RO.  VA will notify the Veteran if further 
action is required.  


REMAND

Review of the claims folder indicates that the Veteran was 
last afforded a VA psychiatric examination in September 
2006.  The evaluation completed at that time demonstrated a 
mood that was moderately restricted in range and intensity, 
a mainly dysthymic affect, a significantly delayed response 
latency, moderate attention and concentration impairment, 
and considerable memory impairment.  In any event, however, 
the examiner found "no significant increase in [the] 
severity" of the Veteran's psychiatric condition since his 
last VA examination in June 2004.  

Subsequently, at the December 2009 hearing, the Veteran 
testified that his anxiety and depression have accelerated 
over the years.  In addition, he described circulatory 
speech, short-term and long-term memory impairment, some 
problems with judgment and abstract thinking, some 
difficulties understanding commands, as well as difficulties 
establishing relationships.  

A veteran is entitled to a new VA examination where there is 
evidence that the condition has worsened since the last 
examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); 
Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95  
(1995).  In addition, a Veteran is competent to provide an 
opinion that his disability has worsened.  Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).  In light of the 
Veteran's testimony, the Board finds that a new VA 
examination is required in order to determine the current 
severity of his service-connected anxiety reaction with 
PTSD.  Of particular importance to the Board in this matter 
is the fact that the records of pertinent private and VA 
outpatient treatment rendered to the Veteran after the last 
VA psychiatric examination in September 2006 do not provide 
the evidence needed to rate properly this service-connected 
disorder.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  Obtain copies of records of any 
psychiatric treatment that the Veteran may 
have received at the Pittsburgh VA Medical 
Center since May 2009.  Associate all such 
available documents with his claims file.  

2.  Then, accord the Veteran a VA 
psychiatric examination to determine the 
current nature and extent of his 
service-connected anxiety reaction with 
PTSD.  The claims folder must be made 
available to the examiner in conjunction 
with the examination, and the examiner 
should acknowledge in the examination 
report that the claims folder was 
reviewed.  

All pertinent pathology specifically 
associated with the service-connected 
anxiety reaction with PTSD should be noted 
in the examination report.  In particular, 
the examiner should provide an opinion as 
to the impact of this disability on his 
occupational and social functioning.  A 
Global Assessment of Functioning score, 
along with an explanation of the score, 
should be provided.  Complete rationale 
for all opinions should be provided.  

3.  After completion of the foregoing, 
readjudicate the issue of on appeal.  If 
the determination of this claim remains 
unfavorable to the Veteran, issue a 
supplemental statement of the case and 
provide him a reasonable period of time to 
respond.  Then, return the case to the 
Board.

No action is required of the Veteran until he is notified by 
the agency of original jurisdiction.  However, he is advised 
that failure to report for any scheduled examination may 
result in the denial of his claim.  38 C.F.R. § 3.655 
(2009).  He has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
by the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).  


_________________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).  


